DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-26) in the reply filed on 10/26/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 22 is objected to because of the following informalities:
On lines 5-6 of claim 22, “and barrel” should read “and the barrel” to indicate prior antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 22, the limitations “dispensing an enteral fluid” on line 1 and “storing a fluid in a container” on line 3 render the claim indefinite because it is unclear if the fluid of line 3 is the enteral fluid of line 1.  For the purposes of this action, they are not interpreted as the same fluid.  The claim is interpreted as functionally reciting an enteral fluid but there are no positive steps of dispensing an enteral fluid.  If the applicant’s intention is to positively recite dispensing an enteral fluid, the examiner suggests amending the body of the claims to recite the enteral fluid.
The dependent claims are rejected by virtue of their dependencies on the rejected independent claim.
In regard to claim 24, it is unclear if “a fluid” is the previously recited “fluid” or “enteral fluid” or a new fluid.  For the purposes of this action, the limitation is interpreted “the fluid”.  
In regard to claim 24, there is no antecedent for “the volume” on line 3.  The examiner suggests amending the limitation to “the container”.
In regard to claim 25, “further comprising attaching a breast pump to fill the container to the barrel” doesn’t make sense.  Furthermore, it is noted that claim 25 is dependent upon claim 24 with claim 24 already reciting a filling action.  It is unclear if the applicant is claiming two separate filling actions or modifying the first action.  For the purposes of this action, the limitation is interpreted as “further comprising attaching a breast pump to the barrel via a coupling”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22-24 and 26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Babb et al. (US 4,313,439; hereafter Babb).
In regard to claim 22, Babb discloses a method of dispensing an enteral fluid (see 112 rejection above), the method comprising: storing a fluid (liquid medicament) in a container (12, 15, 14, 27), the container comprising a barrel (12), a plunger (15) translationally mounted in the barrel, and a cap (37) for removable attachment to a proximal end of the barrel, the cap comprising a resealable port (19), and the cap and barrel having a substantially continuous outer profile about their external peripheries (the identified cap and barrel each appear to have cylindrical bodies; a cylinder has a substantially continuous outer profile); mounting the container in a dispensing pump (11); and operating the dispensing pump to deliver the fluid through the resealable port (see col. 3, line 62- col. 5, line 39).
In regard to claim 23, Babb discloses wherein the substantially continuous outer profile of the cap and the barrel allow the container to lie flat in engagement within a receiver of the dispensing pump (see Figure 1; the syringe is clearly lying flat in cradle 13).
In regard to claim 24, Babb discloses further comprising filling the container with a fluid by moving the plunger away from the proximal end of the barrel, thereby increasing a contained volume defined within the volume (see col 3, line 65- col. 4, line 2; the container is filled with medicament; pulling on the plunger is art-recognized way of filling a syringe).
In regard to claim 26, Babb discloses wherein the plunger (15) comprises a plunger head (15 is a plunger head) in sealing contact with the barrel (12), the method further comprising attaching a plunger handle (14) to the plunger head (15).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyun et al. (9,283,148; hereafter Hyun) in view of Babb.
In regard to claim 22, Hyun discloses a method of dispensing an enteral fluid (see col. 4, lines 19-25), the method comprising: storing a fluid (enteral fluid) in a container (10), the container comprising a barrel (20), a plunger (30) translationally mounted in the barrel (see Figure 2), and a cap (proximal end of 72) for removable attachment to a proximal end of the barrel (see Figure 2), and the cap and barrel having a substantially continuous outer profile about their external peripheries (the identified cap and barrel each appear to have cylindrical bodies; a cylinder has a substantially continuous outer profile); mounting the container (10) in a dispensing pump (14); and operating the dispensing pump to deliver the fluid through the cap (see col. 4, lines 25-28).
Hyun fails to express disclose wherein the cap comprises a resealable port and delivering through the resealable port.
In a similar art, Babb discloses a cap (37) with a resealable port (19) and delivering fluid through the resealable port (see Figure 1).  The resealable port allows for selective dispensing of fluid (fluid can only be delivered when the port is penetrated).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hyun with the resealable port of Babb to help control delivery of the fluid and prevent unwanted delivery before operation of the pump.
In regard to claim 23, Hyun teaches wherein the substantially continuous outer profile of the cap and the barrel allow the container to lie flat in engagement within a receiver of the dispensing pump (see Figure 2; the container is clearly lying flat in the pump).
In regard to claim 24, Hyun teaches further comprising filling the container with a fluid by moving the plunger away from the proximal end of the barrel, thereby increasing a contained volume defined within the volume (via lever 74; pulling on the plunger is art-recognized way of filling a syringe).
In regard to claim 26, Hyun teaches wherein the plunger (30) comprises a plunger head (shown in Figure 2; not numbered) in sealing contact with the barrel (20), the method further comprising attaching a plunger handle (rod portion of 30) to the plunger head.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyun in view of Babb and further in view of Adams (US 4,323,067).
In regard to claim 25, Hyun and Babb fail to express further comprising attaching a breast pump to the barrel via a coupling.
In a similar art, Adams discloses a system comprising a breast pump (10) that can interchangeably attach to a container (24) or a syringe barrel (40).  Adams shows that a breast pump (10) can be attached to a syringe (40) to fill a syringe for dispensing an enteral fluid.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination with the filling steps/structures of Adams as attaching a breast pump to a syringe barrel is an art-recognized means for filling a syringe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783